IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
ELISHA SACUS PLAINTIFF
v. CIVIL ACTION NO. 1:19-CV-00072-GHD-RP
FOOD GIANT SUPERMARKETS, INC. DEFENDANT

AGREED ORDER OF DISMISSAL WITH PREJUDICE
Considering the parties’ joint motion ore tenus to dismiss this action with prejudice, it is
hereby ORDERED that this case is DISMISSED WITH PREJUDICE and CLOSED, with each
party to bear their own costs, as agreed to by the parties.

a
SO ORDERED, this, the b day of January, 2020.

Mb awh.

SENIOR U.S. DISTRICT JUDGE
